Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Applicant’s election with traverse of claims 28-54 in the reply filed on 11/23/2020 is acknowledged.
Claims 55-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected citrus juicer there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2020.
Applicant's election with traverse of claims 28-54 in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that The Examiner merely states in conclusory fashion that “Species-1 and Species-11 lack unity of invention because the groups do not share the same or corresponding technical feature” and recites features from the claims. (See the Office Action dated August 24, 2020, Page 3). Applicant submits that this is insufficient to show a separate classification, separate status in the art, and/or necessity for different fields of search. Therefore, the Office Action has failed to explain reasons why there would allegedly be a serious burden on the Examiner if the restriction is not required.  This is not found persuasive because MPEP 1850 states that “Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art” (MPEP 1850, Section II. DETERMINATION OF "UNITY OF INVENTION", 3rd paragraph) and examiner showed the mutually independent elements in the previous office action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an inflation device in claim 28 at lines 10-11 wherein the spec discloses only “inflation means 90, e.g. comprising, in non-limiting manner, a compressor 91” (Para. 157, lines 5-6).
An ejector device in claim 28 at line 18 wherein the spec discloses only “the ejector device includes a movable base that is movable along the longitudinal axis of the cannula.” (Para. 53, lines 1-3) and “The ejector device 31 has a movable base 33 configured to receive a bottom portion of the produce for pressing 10. The movable base 33 is movable along the longitudinal axis L of the cannula. The movable base has an annular tray 35 arranged to surround the cannula.” (Para. 148, lines 3-8).
A fluid admission device in claim 35 at lines 1-2, wherein the spec discloses only “the fluid admission means 92 comprise through openings formed in the lid 32” (Para. 125, lines 4-5).
a mover device in claim 41 at lines 1-2, where in the spec discloses only “ The mover device is motor-driven by a gearmotor associated with a wormscrew.” (Para. 158, lines 4-6)

a pivoting introduction device in claim 53 at lines 1-2, wherein the spec discloses only “the introduction device comprises a hopper” (Para. 73, lines -12) and
“the introduction device 102 comprises a hopper that is mounted to pivot about an axis, e.g. and in non-limiting manner, an axis that is substantially horizontal” (Para. 152, lines 1-4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 35-36 at line 1, “it” is indefinite what structural limitation in claim 28 is directed to.
In claims 30 at lines 1-2 and claim 31 at line 2, “substantially cylindrical” is indefinite because the degree of substantiality is not defined.
In claim 35 at line 2, the scope of “such as water” is indefinite because the metes and bounds of “such as” leads to confusion over the intended scope of the claim.
In claim 41, 43-44, 53-54 at line 1, “it” is indefinite what structural limitation in claim 28 is directed to.
In claim 51 at line 3, “substantially” is indefinite because the degree of substantiality is not defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 28-35, 37-39, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO-2009/044103) in view of Warner (US 2,848,939).

	Regarding claim 28, Burlington discloses 
A citrus juicer (A juice extractor; Page 5, lines 28-29, Figs. 2-3


    PNG
    media_image1.png
    385
    288
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    357
    322
    media_image2.png
    Greyscale

  
    PNG
    media_image3.png
    432
    358
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    433
    media_image4.png
    Greyscale
 ) comprising:

an enclosure (a rigid cylindrical sleeve member 30; Page 6, lines 17-16, Figs. 2-3 [operatively connected to] the bodies of “a reservoir 72”; Pg. 8, line 27) having a wall (the structural wall of “a rigid cylindrical sleeve member 30”; Page 6, lines 17-16) defining a cavity (a generally cylindrical cavity 38; Pg. 7, line 8, Figs. 3,10) for produce (the dotted circle of “a comestible 100”; Pg. 10, line 19, Fig. 3 [including] citrus fruit; Pg. 10, line 23) for pressing containing a fluid (juice; Pg.5, line 11), and an opening (the muzzle of “a generally cylindrical cavity 38”; Pg. 7, line 8, Figs. 3,10) formed in the wall for introducing the produce for pressing into the cavity;

a cannula (a cutter sleeve 88; Pg. 9, line 27, Fig. 7) extending through the wall (72; Fig. 3, 7) of the enclosure, the cannula having a first portion (the end of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7) arranged inside the cavity and configured to be engaged in the produce for pressing, and a second portion (76; Fig. 3) arranged outside the cavity, the cannula further including an internal duct (96, Page 10, line 5, Fig. 7) extending in the first and second portions; and

an extensible membrane (deformable member 36; Pg. 6, lines 26, Fig. 3) arranged in the cavity and extending over all or part (as graphically disclosed in Fig. 3) of the wall so as to surround the produce for pressing (a comestible 100; Pg. 10, line 19) arranged inside the cavity, and 
the extensible membrane so as to compress the produce for pressing engaged on the first portion of the cannula in order to extract the fluid out from the cavity via the internal duct of the cannula

wherein the enclosure further comprises:
a lid (a hinged lid 20; Pg. 6, line 2, Fig. 1) shaped to close the opening so as to close the cavity, the lid being movable between an open position (rotationally open position of “a hinged lid 20”; Pg. 6, line 2, Fig. 1) in which the enclosure is open and a closed position (as shown in Fig. 1) in which the opening is closed by the lid; and 
(a circular plate 48; Pg. 7, line 26, Fig. 3 wherein “48” locates cavity to a discharge position, wherein “48” is driven up by lead screws 66 which is driven by further gears 64; Figs. 3, 8-9) for discharging the pressed produce out from the cavity.


	Burlington discloses “the extensible membrane” as mapped above, but is silent regarding
an inflation device configured to inflate the extensible membrane 

	However, Warner discloses, in the analogous field for “Apparatus for Extracting Juice From Whole Citrus Fruits” (title, Fig. 1

    PNG
    media_image5.png
    926
    602
    media_image5.png
    Greyscale
), 
(a suitable air compressor and relief valve means, not shown.; Col. 2, lines 51-53, Fig. 1) configured to inflate the extensible membrane (an inflatable jacket section 67, similar to the inflatable jacket section 23. The jacket section 67 embodies upper and lower elastic walls 68 and 69; Col. 3, lines 60-63 [and] The jacket section 23 comprises an upper circular wall 24 and a lower annular generally spherically curved wall 25; Col. 2, Lines 29-31, Fig. 4)

	The advantage of using Warner’s inflatable jacket sections 67 and 2 is not only to extract the juice from citrus fruit without abrading or cutting the outside peel or rind, except for one small opening, through which the juice is extracted, and thereby preventing the pungent oils and other substances of the rind from being blended or mixed with the pure juice, but also to make efficient extraction of substantially all of the pure juice of the fruit, While leaving the pulp and seeds within the rind or skin for disposal with the enclosing rind.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington with Warner by replacing Burlington’s deformable member 36 with Warner’s inflatable jacket sections 67 and 2 is not only to extract the juice from citrus fruit without abrading or cutting the outside peel or rind, except for one small opening, through which the juice is extracted, and thereby preventing the pungent oils and other substances of the rind from being blended or mixed with the pure juice, but also to make efficient extraction of substantially all of the pure juice of the fruit, While leaving the pulp and seeds within the rind or skin for disposal with the enclosing rind.

	Regarding claim 29, Burlington in view of Warner discloses 
the wall (Burlington: the wall of “a reservoir 72”; Pg. 8, line 27 [connected to] “a deformable member 36”; Pg. 6, lines 26, Fig. 3) comprises a peripheral partition (Burlington: the side wall of “a reservoir 72”; Pg. 8, line 27 [connected to] “a deformable member 36”; Pg. 6, lines 26, Fig. 3) and a bottom (Burlington: the bottom surface of “a reservoir 72”; Pg. 8, line 27, Fig. 7), the cannula (Burlington: cutter sleeve 88; Pg. 9, line 27, Fig. 7) extending through the bottom.

	Regarding claim 30, Burlington in view of Warner discloses 
(Burlington: a generally cylindrical cavity 38; Pg. 7, line 8, Figs. 3,10) is substantially cylindrical (“36” as shown in Fig. 2) in shape.

	Regarding claim 31, Burlington in view of Warner discloses
the extensible membrane (Burlington: deformable member 36; Pg. 6, lines 26, Fig. 3) comprises a body (Burlington: the structure of “deformable member 36”; Pg. 6, lines 26, Fig. 3) of substantially cylindrical shape configured to surround the produce (Burlington: the dotted circle of “a comestible 100”; Pg. 10, line 19, Fig. 3 [including] citrus fruit; Pg. 10, line 23) for pressing when arranged in the cavity (Burlington: a generally cylindrical cavity 38; Pg. 7, line 8, Figs. 3,10).

	Regarding claim 32, Burlington in view of Warner discloses
 the extensible membrane (Burlington: a deformable member 36; Pg. 6, lines 26, Fig. 3), when inflated, presents a section (Burlington: the inner surface of “a deformable member 36”; Pg. 6, lines 26, Fig. 3) that is not constant, being shaped (as deformed in Fig. 10) to match the shape of the produce (Burlington: the dotted circle of “a comestible 100”; Pg. 10, line 19, Fig. 3 [including] citrus fruit; Pg. 10, line 23) for pressing.

	Regarding claim 33, Burlington in view of Warner discloses
the wall (Burlington: the wall of “a deformable member 36”; Pg. 6, lines 26, Fig. 3) includes a peripheral partition (Burlington: the vertical wall of “a deformable member 36”; Pg. 6, lines 26, Fig. 3) and the extensible membrane (Burlington: a deformable member 36; Pg. 6, lines 26, Fig. 3) comprises an inflatable portion (Warner: lower elastic wall 69; Col. 3, lines 60-63 [and] an upper circular wall 24; Col. 2, Lines 29-31, Fig. 4) extending over all or part of the peripheral partition.

		The advantage of using Warner’s inflatable jacket sections 67 and 2 is not only to extract the juice from citrus fruit without abrading or cutting the outside peel or rind, except for one small opening, through which the juice is extracted, and thereby preventing the pungent oils and other substances of the rind from being blended or mixed with the pure juice, but also to make efficient extraction of substantially 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington with Warner by replacing Burlington’s deformable member 36 with Warner’s inflatable jacket sections 67 and 2 is not only to extract the juice from citrus fruit without abrading or cutting the outside peel or rind, except for one small opening, through which the juice is extracted, and thereby preventing the pungent oils and other substances of the rind from being blended or mixed with the pure juice, but also to make efficient extraction of substantially all of the pure juice of the fruit, While leaving the pulp and seeds within the rind or skin for disposal with the enclosing rind.

	Regarding claim 34, Burlington in view of Warner discloses
the extensible membrane (Burlington: a deformable member 36; Pg. 6, lines 26, Fig. 3) comprises at least two inflatable portions (Warner: lower elastic wall 69; Col. 3, lines 60-63 [and] an upper circular wall 24; Col. 2, Lines 29-31, Fig. 4) configured to extend over two distinct portions (Burlington: the vertical and bottom walls of “a deformable member 36”; Pg. 6, lines 26, Fig. 3) of the peripheral partition (Burlington: the vertical and bottom walls of “a deformable member 36”; Pg. 6, lines 26, Fig. 3) of the wall (Burlington: the walls of “a generally cylindrical cavity 38”; Pg. 7, line 8, Figs. 3,10).

	The advantage of using Warner’s inflatable jacket sections 67 and 2 is not only to extract the juice from citrus fruit without abrading or cutting the outside peel or rind, except for one small opening, through which the juice is extracted, and thereby preventing the pungent oils and other substances of the rind from being blended or mixed with the pure juice, but also to make efficient extraction of substantially all of the pure juice of the fruit, While leaving the pulp and seeds within the rind or skin for disposal with the enclosing rind.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington with Warner by replacing Burlington’s deformable member 36 with Warner’s inflatable jacket sections 67 and 2 is not only to extract the juice from citrus fruit without abrading or cutting the outside peel or rind, except for one small opening, through which the juice is 

	Regarding claim 35, Burlington in view of Warner discloses
it (Burlington: A juice extractor; Page 5, lines 28-29, Figs. 2-3) further includes a fluid admission device (Burlington: a deformable member 36; Pg. 6, lines 26, Fig. 3) for admitting a fluid (Burlington: juice; Pg.5, line 11) such as water (Burlington: juice; Pg.5, line 11) in order to introduce said fluid into the cavity (Burlington: a generally cylindrical cavity 38; Pg. 7, line 8, Figs. 3,10).

	Regarding claim 37, Burlington in view of Warner discloses
the cannula (Burlington: cutter sleeve 88; Pg. 9, line 27, Fig. 7) presents a longitudinal axis (Burlington: the principal body axis of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7), the citrus juicer (Burlington: A juice extractor; Page 5, lines 28-29, Figs. 2-3) further including rotation means (a motor 52; Pg. 7, line 29, Fig. 4) configured to cause the cannula to turn about its longitudinal axis.

	Regarding claim 38, Burlington in view of Warner discloses
the first portion (Burlington: the bottom end of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7) of the cannula (Burlington: a cutter sleeve 88; Pg. 9, line 27, Fig. 7) has an outside surface (Burlington: the outer surface of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7), the cannula further including a projection (Burlington: at least one blade portion 90; Pg. 9, line 28, Fig. 7) extending on the outside surface of the first portion.

	Regarding claim 39, Burlington in view of Warner discloses
the ejector device (Burlington: a circular plate 48; Pg. 7, line 26, Fig. 3 wherein “48” locates cavity to a discharge position, wherein “48” is driven up by lead screws 66 which is driven by further gears 64; Figs. 3, 8-9) includes a movable base (Burlington: a base 46; Pg. 7, line 19, Fig. 3) that is movable along the longitudinal axis of the cannula (Burlington: a cutter sleeve 88; Pg. 9, line 27, Fig. 7).

Regarding claim 47, Burlington in view of Warner discloses
 the cannula (Burlington: a cutter sleeve 88; Pg. 9, line 27, Fig. 7) extends axially outside the enclosure  (Burlington: a rigid cylindrical sleeve member 30; Page 6, lines 17-16, Figs. 2-3 [operatively connected to] the bodies of “a reservoir 72”; Pg. 8, line 27) beyond the opening (Burlington: the muzzle of “a generally cylindrical cavity 38”; Pg. 7, line 8, Figs. 3,10).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO-2009/044103) in view of Warner (US 2,848,939) as applied to claim 35 above, and further in view of Rodriguez (US 6,089,147).

	Regarding claim 36, Burlington in view of Warner discloses
it (Burlington: A juice extractor; Page 5, lines 28-29, Figs. 2-3) further includes 

 the fluid  (Burlington: juice; Pg.5, line 11) contained in the cavity (Burlington: a generally cylindrical cavity 38; Pg. 7, line 8, Figs. 3,10) so as to clean said cavity.

	Burlington discloses “the fluid” and “the cavity” as mapped above, but Burlington in view of Warner is silent regarding an ultrasound emitter device configured to emit ultrasound into the fluid

	However Rodriguez discloses, in the technical field for “the juices pressed out of the material (21)” (Col. 2, lines 64-65, Fig. 2

    PNG
    media_image6.png
    481
    488
    media_image6.png
    Greyscale
), 
an ultrasound emitter device (ultrasound generator means (3); Col. 2, lines 46) configured to emit ultrasound (an ultrasonic frequency; Col. 1, lines 57-58, Fig. 2) into the fluid (the juices pressed out of the material (21); Col. 2, line 64-65)

	The advantage of using Rodriguez’s ultrasound generator means (3) is to assist the juices to be pressed out of the material (21). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington in view of Warner with Rodriguez by adding Rodriguez’s ultrasound generator means (3) to Burlington’s juice extractor in order to assist the juices to be pressed out of the material (21). 


Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO-2009/044103) in view of Warner (US 2,848,939) as applied to claim 39 above, and further in view of Johnson (US 2,705,452).

	Regarding claim 40, Burlington in view of Warner discloses
the movable base (Burlington: a base 46; Pg. 7, line 19, Fig. 3)
the cannula (Burlington: cutter sleeve 88; Pg. 9, line 27, Fig. 7).

	Burlington discloses “the cannula” as mapped above, but Burlington in view of Warner is silent regarding
comprises an annular tray arranged to surround the cannula.
	
	However, Johnson discloses, in the technical field for “Fruit juicers” (title, Figs. 12, 14-15

    PNG
    media_image7.png
    378
    455
    media_image7.png
    Greyscale
),
  (“98-99” and “91”; Fig. 12, 14-15) comprises an annular tray (two generally semicircular flat floor portions 99, 98; Col. 8, lines 56-57, Fig. 12, 4-15) arranged to surround the cannula (an elongated cutting blade 91;Col. 8, line 39-40, Figs. 12, 14-15).

	The advantage of using Johnson’s two generally semicircular flat floor portions 99, 98 is not only to receive and support a fruit, but also to concentrate the pressing force and squeeze the fruit and make the juice flow from the fruit into a juice collection channel.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington in view of Warner with Johnson by adding Johnson’s two generally semicircular flat floor portions 99, 98 on Burlington’s bottom of the deformable member 36 in order not only to receive and support a fruit, but also to concentrate the pressing force and squeeze the fruit and make the juice flow from the fruit into a juice collection channel.


Claims 41-46 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO-2009/044103) in view of Warner (US 2,848,939) as applied to claim 39 above, and further in view of Breton (US 3,831,515).

	Regarding claim 41, Burlington in view of Warner discloses
it further includes the longitudinal axis of the cannula (Burlington: cutter sleeve 88; Pg. 9, line 27, Fig. 7).

	Burlington discloses “the cannula” as mapped above, but Burlington in view of Warner is silent regarding
a mover device for moving the lid together with the movable base of the ejector device in a direction parallel to the longitudinal axis of the cannula.

	However, Breton discloses, in the analogous field for “METHOD FOR CORING AND PRESSING JUICE FROM FRUITS HAVING A RIND” (title, Fig. 3

    PNG
    media_image8.png
    188
    581
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    229
    502
    media_image9.png
    Greyscale
),
a mover device (The hydraulic motor D; Col. 4, line 50, Fig. 3) for moving the lid (a pressing head B; Col. 3, line 45, Fig. 8 wherein “B” is slideable with “C” along “33” in Fig. 9) together with the movable base (a piston 18 of elastomeric material; Cpl. 4, line 31, Fig. 3) of the ejector device (a rind ejector F and means positioning the same coordinated with movement of the ram head C; Col5, line 3, lines 49-51, Fig. 2) in a direction parallel to the longitudinal axis of the cannula (The coring knife E; Col. 4, line 64, Figs. 8, 13).

	The advantage of using Breton’s piston 18 is in order to squeeze out the juice through the rind and from the fibrous interior of the fruit.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington in view of Warner with Breton in order to squeeze out the juice through the rind and from the fibrous interior of the fruit.


Regarding claim 42, Burlington in view of Warner and Breton discloses
the mover device (Breton: The hydraulic motor D; Col. 4, line 50, Fig. 3) is configured so that the movable base (Breton: a piston 18 of elastomeric material; Cpl. 4, line 31, Fig. 3) is arranged at the bottom of the cavity (Breton: the space containing “fruit”; Fig. 3) when the lid (Breton: a pressing head B; Col. 3, line 45, Fig. 8 wherein “B” is slideable with “C” along “33” in Fig. 9) is in the closed position, while the movable base is arranged at or above the opening when the lid is in the open position (Breton: as shown in Fig. 3).

	Regarding claim 43, Burlington in view of Warner and Breton discloses
it further includes a discharge outlet (Burlington: spout 22; Fig. 1) for discharging the pressed produce (Burlington: the dotted circle of “a comestible 100”; Pg. 10, line 19, Fig. 3 [including] citrus fruit; Pg. 10, line 23) and a discharge device (Breton: a trap K; Col. 3, lines 59-60, Fig. 2) for discharging the pressed produce (Breton: pressed rind; Col. 3, line 62, Fig. 2) to the discharge outlet (Breton:  the bin Z; Col. 3, lines 62-63, Fig. 2) after it has been pressed.

	The advantage of using Breton’s trap K is to collect the waste and keep clean working environment.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington in view of Warner with Breton in order to collect the waste and keep clean working environment.

	 Regarding claim 44, Burlington in view of Warner and Breton discloses
it  (Burlington: A juice extractor; Page 5, lines 28-29, Figs. 2-3) further includes a removable container (Breton:  the bin Z; Col. 3, lines 62-63, Fig. 2) for receiving the pressed produce (Breton: pressed rind; Col. 3, line 62, Fig. 2), and wherein the discharge outlet (Breton: the open-position of “a trap K”; Col. 3, lines 59-60, Fig. 2) communicates with said container.

	Regarding claim 45, Burlington in view of Warner and Breton discloses
(Breton: a trap K; Col. 3, lines 59-60, Fig. 2) comprises an arm (Breton: the pivot arm of “a trap K”; Col. 3, lines 59-60, Fig. 2) arranged to pivot between a first position (Breton: the open-position of “a trap K”; Col. 3, lines 59-60, Fig. 2) and a second position (Breton: the closed-position of “a trap K”; Col. 3, lines 59-60, Fig. 2).

	 Regarding claim 46, Burlington in view of Warner and Breton discloses
the discharge device (Breton: a trap K; Col. 3, lines 59-60, Fig. 2) further comprises an abutment (Breton: a mounting platform 10; Col. 3, line 65, Fig. 1-2) configured to block the discharge outlet (Breton: the open-position of “a trap K”; Col. 3, lines 59-60, Fig. 2) when the arm (Breton: the pivot arm of “a trap K”; Col. 3, lines 59-60, Fig. 2) is in the first position (Breton: the open-position of “a trap K”; Col. 3, lines 59-60, Fig. 2), said abutment being retracted when the arm is in the second position (Breton: the closed-position of “a trap K”; Col. 3, lines 59-60, Fig. 2).

	Regarding claim 52, Burlington in view of Warner and Breton discloses
the ejector device (Breton: a rind ejector F and means positioning the same coordinated with movement of the ram head C; Col5, line 3, lines 49-51, Fig. 2) presents a reception position (Breton: a rind ejector F and means positioning the same coordinated with movement of the ram head C; Col5, line 3, lines 49-51, Fig. 2) for receiving produce (Breton: as shown in Fig. 3) for pressing introduced (Breton: citrus fruits; Col. 2, lines 22-23) into the citrus juicer (Breton: the hydraulic apparatus; Col.1, line 66, Fig. 3), at least a portion (Breton: the arm of “a rind ejector F and means positioning the same coordinated with movement of the ram head C”; Col5, line 3, lines 49-51, Fig. 2) of the ejector device being located outside the cavity (Breton: the space between “15” and “wall 20”; Fig. 3) when the ejector device is in the reception position (Breton: as shown in Fig. 3).

	Regarding claim 53, Burlington in view of Warner and Breton discloses
(Burlington: A juice extractor; Page 5, lines 28-29, Figs. 2-3) further comprises a pivoting introduction device (Burlington: a hinged door 24; Pg. 6, line 5,  
    PNG
    media_image2.png
    357
    322
    media_image2.png
    Greyscale
) for introducing the produce (Burlington: the dotted circle of “a comestible 100”; Pg. 10, line 19, Fig. 3 [including] citrus fruit; Pg. 10, line 23) for pressing into the body (Burlington: a rigid cylindrical sleeve member 30; Page 6, lines 17-16, Figs. 2-3) of the citrus juicer (Burlington: a deformable member 36; Page 5, lines 28-29, Figs. 2-3).


Claims 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO-2009/044103) in view of Warner (US 2,848,939) as applied to claim 48 above, and further in view of Holcomb (US 2007/0107608).

	Regarding claim 48, Burlington in view of Warner discloses
the first portion (Burlington: the end of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7) of the cannula (Burlington: a cutter sleeve 88; Pg. 9, line 27, Fig. 7) presents a top end (Burlington: blade portion 90; Pg. 9, line 28, Fig. 7) 

	Burlington discloses “a tip end” as mapped above, but Burlington in view of Warner is silent regarding
a top end that is bullet-shaped.

	However, Holcomb discloses, in the analogous field for “System for Juicing Fruits” (title, Fig. 1

    PNG
    media_image10.png
    650
    491
    media_image10.png
    Greyscale
),
a top end (the upper summit of “an outer juicing head 106”; Para. 22, bottom line) that is bullet-shaped (an outer juicing head 106; Para. 22, bottom line).

	The advantage of using Holcomb’s outer juicing head 106 is not only to make a complementary shape of the inner skin surface of a citrus fruit for getting a wider contacting surface, but also to diversify the available shapes or embodiment of the juice extracting blade.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington in view of Warner with Holcomb by replacing Burlington’s shape of a cutter sleeve 88 with Holcomb’s outer juicing head 106 in order not only to make a complementary shape of the inner skin surface of a citrus fruit for getting a wider contacting surface, but also to diversify the available shapes or embodiment of the juice extracting blade.

	Regarding claim 50, Burlington in view of Warner and Holcomb discloses
the first portion (Burlington: the bottom end of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7) of the cannula (Burlington: a cutter sleeve 88; Pg. 9, line 27, Fig. 7) comprises a body (Burlington: structure of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7) that extends between a base (Burlington: plunger 82; Pg. 9, lines 23, Fig. 7) and the bullet-shaped top end (Holcomb: an outer juicing head 106; Para. 22, bottom line), the body being provided with orifices (Burlington: slots 96; Fig. 7).

	The advantage of using Holcomb’s outer juicing head 106 is not only to make a complementary shape of the inner skin surface of a citrus fruit for getting a wider contacting surface, but also to diversify the available shapes or embodiment of the juice extracting blade.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington in view of Warner with Holcomb by replacing Burlington’s shape of a cutter sleeve 88 with Holcomb’s outer juicing head 106 in order not only to make a complementary shape of the inner skin surface of a citrus fruit for getting a wider contacting surface, but also to diversify the available shapes or embodiment of the juice extracting blade.


Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO-2009/044103) in view of Warner (US 2,848,939) as applied to claim 48 above, and further in view of Johnson (US 2,705,452).

	Regarding claim 49, Burlington in view of Warner discloses
 in the closed position (Burlington: as shown in Fig. 10), the top end (Burlington: the bottom end of “a cutter sleeve 88”; Fig. 7) of the cannula (Burlington: a cutter sleeve 88; Fig. 7) is engaged in

	Burlington discloses “the top end of the cannula” as mapped above, but Burlington in view of Warner is silent regarding
a setback provided in the lid.

	However, Johnson discloses, in the technical field for “Fruit juicers” (title, Figs. 12, 14-15

    PNG
    media_image7.png
    378
    455
    media_image7.png
    Greyscale
),
a setback (an elongated channel 86; Col. 7, lines 78-79, Figs. 12, 14-15) provided in the lid (an elongated and generally inverted U-shaped portion 84; Col. 7, lines 74-75 [inside] a pressure cap 20; Col. 3, line 74, Figs. 12, 14-15).

	The advantage of using Johnson’s elongated channel 86 is not only to receive an elongated cutting blade 91, but also to provide a cushioning space for the purpose of protecting the elongated cutting blade 91.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington in view of Warner with Johnson by adding Johnson’s elongated channel 86 on Burlington’s bottom of the deformable member 36 in order not only to receive an elongated cutting blade 91, but also to provide a cushioning space for the purpose of protecting the elongated cutting blade 91.	

Claims 51 is rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO-2009/044103) in view of Warner (US 2,848,939) as applied to claim 50 above, and further in view of Hait (US 3,736,865).

	Regarding claim 51, Burlington in view of Warner discloses
the body (Burlington: structure of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7) comprises a cylindrical cage (Burlington: the wall structure of “a cutter sleeve 88”; Pg. 9, line 27, Fig. 7) 

the entire height (Burlington: the whole vertical length of “a generally cylindrical cavity 38”; Pg. 7, line 8, Figs. 3,10) of the cavity (Burlington: a generally cylindrical cavity 38; Pg. 7, line 8, Figs. 3,10).

	Burlington discloses “a cylindrical cage” and “substantially the entire height of the cavity” as mapped above, but Burlington in view of Warner is silent regarding
a cylindrical cage provided with a plurality of mutually spaced-apart axial rods, the rods extending over substantially the entire height of the cavity

	However, Hait discloses, in the analogous field for “Fruit Processing Apparatus” (title, Fig, 3

    PNG
    media_image11.png
    856
    356
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    812
    248
    media_image12.png
    Greyscale
 )
a cylindrical cage (plunger 45’; Col. 4, line 4, Figs. 3-4) provided with a plurality of mutually spaced-apart axial rods (the inner walls 55' and 56'; Col. 4, line 8, Figs. 3-4), the rods extending over substantially the entire height of the cavity (a frusto-conical chamber 31; Col. 2, line 33, Fig. 1)

	The advantage of using Hait’s inner walls 55' and 56' is to squeeze the fruit, rupture the skin, and direct juice downwardly through a perforated cylindrical finishing tube.
.

Claims 54 is rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO-2009/044103) in view of Warner (US 2,848,939) as applied to claim 28 above, and further in view of Conti (US 2014/0262669).

	Regarding claim 54, Burlington in view of Warner discloses
it (Burlington: A juice extractor; Page 5, lines 28-29, Figs. 2-3) further comprises a locking system for locking the lid (Burlington: a hinged lid 20; Pg. 6, line 2, Fig. 1) in the closed position (Burlington: as shown in Fig. 1).

	Burlington discloses “the lid” as mapped above. But Burlington in view of Warner is silent regarding
a locking system for locking the lid

	However, Conti discloses, in the analogous field for “HIGH PERFORMANCE ADJUSTABLE JUICER WITH WHOLE FOODS FEED CHUTE AND CLUTCH MECHANISM” (title),
a locking system (at least one rotational locking engagement member configured on a rim of the lid assembly; Para. 48, lines 7-8) for locking the lid (the lid assembly; Para. 48, line 6)

	The advantage of using Conti’s at least one rotational locking engagement member is to provide a security in operating the high performance adjustable juicer.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burlington in view of Warner with Conti by adding Conti’s at least one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panzer (US-3670720), Cimenti (US-5320032), Evans (US-6293189), Anderson (US-5339729), Contell (US-20130340632), Nelson (US-20050139093), Rivera (US-20100058938), Pavlo (US-5824000), Polk (US-3144064).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761